DETAILED ACTION
Status of Application
Applicant’s arguments filed on September 15, 2021 have been fully considered but they are not persuasive. Claim 23 has been amended. Claims 1-22 and 24 are cancelled. Claims 23 and 25-32 remain pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 23, 25, 30 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hashimoto (JP 2004-231290 A) in view of Ackerman et al. (US 2010/0303390 A1, hereinafter Ackerman). 
 Regarding claim 23, Hashimoto teaches a storage bag, comprising: 
(a) a first side wall; 
(b) a second side wall connected to the first side wall so as to form an interior of the bag with an opening to the interior; 
(c) a first closure profile (Fig. 3) connected to first side wall and positioned adjacent to the opening of the bag, the first closure profile having a top edge and including an interlocking member (3) that extends between a first end of the first closure 
(d) a second closure profile (Fig. 3) connected to the second side wall and positioned adjacent to the opening of the bag, the second closure profile having a top edge and including an interlocking member (3) that extends between a first end of the second closure profile and a second end of the second closure profile, the interlocking member of the second closure profile being configured to interlock with the interlocking member of the first closure profile, the second closure profile forming a lip (9) between the interlocking member and the top edge of the second closure profile, the second closure profile being configured such that the lip comprises a single, continuous web that consists of only (i) a first portion that extends a substantially constant distance H2 from the interlocking member to the top edge of the second closure profile along a portion of the length of the second closure profile starting from the first end, (ii) a second portion that extends a substantially constant distance H3 from the interlocking member to the top edge of the second closure profile along a portion of the length of the second closure profile starting from the second end, (iii) a third portion (9) provided between the first portion of the lip and the second portion of the lip, with the third portion extending a substantially constant distance H4 from the first interlocking member to the top edge of 
wherein (a) the distance H4 is greater than each of the distances H1, H2, and H3 to provide a visual cue to a user as to where to grasp the lips of the first and second closure profiles when the opening of the bag is sealed, to enable the user to impart an outward rolling motion to the lips of the first and second closure profiles that facilitates a separation of the first and second closure profiles and thereby unseals the opening of the bag (English Abstract, English Translation and Fig. 3). 
Regarding the outward rolling motion, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (Ex parte Masham, 2 USPQ2d 1647 (1987)) and while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)). Further, it should be noted that claiming a new use, new function or unknown 
In this case, Applicant discloses first and second lips having distinguishable shapes that facilitate grasping at a center region of the lips to separate and unseal closure profiles (instant application paragraphs 41, 50). Further, Applicant expressly discloses that grasping the lips at the center region enables the user to impart an outward rolling motion of the lips away from each other which facilitates the separation of the closure profiles (paragraphs 50, 56-58). Additionally, one skilled in the art would reasonably conclude that the flexible material of the bag/lips and the initial resistance from the interlocked closure profiles further enables the outward rolling motion. It is therefore concluded that the structure disclosed by Applicant that enables the user to impart an outward rolling motion of the lips that facilitates the separation of the closure profiles and thereby unseals the opening of the bag, is met by Hashimoto. Accordingly, absent persuasive evidence otherwise, the bag disclosed by Hashimoto comprises the structure necessary to function as claimed. 
Hashimoto fails to teach the first closure profile further comprising a second interlocking member that extends between the first side and the second side of the first closure profile and the second closure profile further comprising a second interlocking member that extends between the first side and the second side of the second closure profile, wherein the second interlocking member of the first closure profile is configured to interlock with the second interlocking member of the second closure profile.
Ackerman teaches a storage bag comprising: (a) a first side wall; (b) a second side wall connected to the first side wall so as to form an interior of the bag with an 
Accordingly, one having ordinary skill in the art at the time the invention was made would have found it obvious to modify the bag of Hashimoto by additionally providing each of the first and second closure profiles with a second interlocking member that extends between the first side and the second side of the first and second closure profiles and that are configured to interlock, as taught by Ackerman, in order to provide the bag with a secondary means for ensuring that the bag is sealed. 
Hashimoto also fails to expressly teach the fourth portion gradually transitioning from H2 to H4, the fifth portion gradually transitioning from H3 to H4 and the center region extending along a portion of the length of the second closure profile that is greater than that of at least one of the first portion of the lip of the second closure profile and the second portion of the lip of the second closure profile due to the transition of the fourth portion of the lip of the second closure profile from H2 to H4 and the fifth portion of the lip of the second closure profile from H3 to H4.
However, Hashimoto teaches that a portion of one of the lips which extends outwardly a greater distance than any other portion of either of the lips functions to form 
Therefore, absent persuasive evidence that (1) the size/extent to which the center region extends with respect to the first and second portions of the lip (i.e., a distance that is greater than that of at least one of the first portion of the lip of the second closure profile and the second portion of the lip of the second closure profile) and (2) the specific angle of the fourth portion and the fifth portion is critical, it would have been obvious and further an obvious matter of design choice to modify the center region and fourth and fifth portions of Hashimoto to obtain the limitations as claimed. Furthermore, one having ordinary skill would have expected Applicant’s invention to perform equally well, function equivalently and provide the same benefits with (1) the center region extending along a portion of the length of the second closure profile that is equal to, greater than or even slightly smaller than that of at least one of the first portion of the lip of the second closure profile and the second portion of the lip of the second closure profile and with (2) the fourth portion and the fifth portion extending at a gradual angle or a steep angle, as such modifications would not alter any function of the second 
Regarding claim 25, Hashimoto as modified by Ackerman teaches the bag of claim 23 above, wherein the distance H2 is about equal to the distance H3 (Hashimoto: Fig. 3). 
Regarding claims 30 and 31, Hashimoto as modified by Ackerman teaches the bag of claim 23 above, but fails to teach the first and second closure profiles further including a plurality of dimples provided between the first interlocking member and the second interlocking member of the first and second closure profiles, wherein the plurality of dimples of the first and second closure profiles provide at least one of a visual cue and a tactile feedback to a user when interlocking the first interlocking member of the first closure profile with the first interlocking member of the second closure profile and the second interlocking member of the first closure profile with the second interlocking member of the second closure profile.
However, Ackerman further teaches that it is additionally known in the prior art to provide the first and second closure profiles with a plurality of dimples (82/84) between the first interlocking member and the second interlocking member of the first and second closure profiles (paragraphs 20-30 and FIG. 1-5) in order to provide the bag with a tactile guide path for a user’s fingers. 
Accordingly, one having ordinary skill in the art at the time the invention was made would have found it obvious to modify the bag of Hashimoto by additionally providing the first and second closure profiles with a plurality of dimples between the .
Claims 26, 27 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hashimoto in view of Ackerman, as applied to claim 23 above, and further in view of Naya (US 5,369,847 A). 
Regarding claims 26 and 27, Hashimoto as modified by Ackerman teaches the bag of claim 23 above, but fails to teach the bag further comprising (i) gripping ridges provided on a surface of the lip of the first closure profile that face the interior and the exterior of the bag and (ii) gripping ridges provided on a surface of the lip of the second closure profile that face the interior and the exterior of the bag. 
Naya teaches an analogous storage bag comprising a first side wall, a second side wall, a first closure profile (2’) including an interlocking member (4) and a lip (6), and a second closure profile (1’) including an interlocking member (3) and a lip (5), wherein the lips of the first and second closure profiles are configured to provide a visual cue to a user as to where to grasp the lips of the first and second closure profiles to impart a rolling motion to the lips of the first and second closure profiles and to thereby unseal the opening of the bag (Naya: column 2 lines 15-68, column 3 lines 1-16 and FIG. 1, 3). Naya further teaches that it is known and desirable in the prior art to provide gripping ridges (8-13) on a surface of the lip of the first closure profile that faces the interior and the exterior of the bag and on a surface of the lip of the second closure profile that faces the interior and the exterior of the bag (abstract, column 2 lines 15-68, 
Accordingly, one having ordinary skill in the art at the time the invention was made would have found it obvious to modify the bag of Hashimoto by additionally providing gripping ridges on a surface of the lip of the first closure profile that faces the interior and the exterior of the bag and on a surface of the lip of the second closure profile that faces the interior and the exterior of the bag, as taught by Naya, in order to provide increased friction between a user’s fingers and the closure profile. 
Regarding claim 32, Hashimoto as modified by Ackerman teaches the bag of claim 23 above, but fails to teach the distance H1 being greater than each of the distances H2 and H3. Naya teaches an analogous storage bag comprising a first side wall, a second side wall, a first closure profile (2’) including an interlocking member (4) and a lip (6), and a second closure profile (1’) including an interlocking member (3) and a lip (5), wherein the lip of the first closure profile extends a substantially constant distance H1 from the interlocking member to a top edge of the first closure profile and wherein the lip of the second closure profile includes a first portion that extends a substantially constant distance H2 from the interlocking member to a top edge of the second closure profile along a portion of the length of the second closure profile starting from the first end and a second portion that extends a substantially constant distance H3 from the interlocking member to the top edge of the second closure profile along a portion of the length of the second closure profile starting from the second end (Naya: column 2 lines 15-68, column 3 lines 1-16 and FIG. 1-3). Naya further teaches that it is known in the prior art to configure the distance H1 to be equal to each of the distances 
Accordingly, one having ordinary skill in the art at the time the invention was made would have found it obvious to modify the bag of Hashimoto by configuring the distance H1 to be greater than each of the distances H2 and H3, as taught by Naya, such that lips of the first and second closure profiles are further distinguishable from each other along an entire length of each of the lips. 
Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hashimoto in view of Ackerman and Naya, as applied to claim 26 above, and further in view of Miller (US 2008/0063325 A1).
Regarding claim 28, Hashimoto as modified by Ackerman and Naya teaches the bag of claim 26 above, wherein the surface of the lip of the first and second closure profiles that faces the interior of the bag are provided with a texture (Naya: column 2 lines 15-68, column 3 lines 1-23 and FIG. 1-3), but fails to teach the texture on the surface of the lip of the first closure profile being different than the texture on the surface of the lip of the second closure profile. Miller teaches that gripping tabs (lips) are known in the prior art to comprise textures, colors, patterns of color or any other suitable appearance and may be the same or different in appearance and further teaches that gripping tabs that differ in appearance may more advantageously aid in distinguishing between the gripping tabs, particularly for those who would otherwise have a hard time seeing where the tabs can be separated (Miller: paragraphs 62, 65, 66). 
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to alternatively configure the opening lips of Hashimoto such that the texture on the surface of the lip of the first closure profile is different than the texture on the surface of the lip of the second closure profile, as taught by Miller, in order to form a bag having lips that further aid a user in distinguishing between the opening lips, particularly for those who would otherwise have a hard time seeing where the lips can be separated.
Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hashimoto in view of Ackerman, as applied to claim 23 above, and further in view of Miller.
Regarding claim 29, Hashimoto as modified by Ackerman teaches the bag of claim 23 above, but fails to teach at least a portion of the lip of the first closure profile being one of a different color and a different shade of color than at least a portion of the lip of the second closure profile. Miller teaches that gripping tabs (lips) are known in the prior art to comprise textures, colors, patterns of color or any other suitable appearance and may be the same or different in appearance and further teaches that gripping tabs that differ in appearance may more advantageously aid in distinguishing between the gripping tabs, particularly for those who would otherwise have a hard time seeing where the tabs can be separated (Miller: paragraphs 62, 65, 66).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to alternatively configure the opening lips of Hashimoto such that at least a portion of the lip of the first closure profile is one of a different color and a different shade of color than at least a portion of the lip of the second closure .
Response to Arguments
Applicant's arguments filed September 15, 2021 have been fully considered but they are not persuasive.
Applicant’s argument that Hashimoto fails to teach a visual cue to a user as to where to grasp the lips of the first and second closure profiles when the opening of the bag is sealed to enable the user to impart an outward rolling motion to the lips of the first and second closure profiles that facilitates a separation of the first and second closure profiles and thereby unseals the opening of the bag, is not persuasive. 
(a) Applicant argues that the pinching of the pinching parts of Hashimoto to pull them to the right and left for opening the zipper does not equate to the outward rolling motion that is enabled by the various portions and/or heights of the lips of the bag of Applicant’s invention. 
However, Applicant fails to support the conclusion that pinching of the pinching parts to pull them apart does not equate to the outward rolling motion as claimed. The mere statement that it does not equate to the outward rolling motion is insufficient to overcome the prior art absent persuasive evidence or an additional explanation supporting Applicant’s conclusion. 
(b) Applicant argues that the features of the lips, including the gradual transitions of the fourth and fifth portions of the lip of the second closure profile, as well as the creation of the center region that extends along a portion of the length of the second 
Applicant discloses first and second lips having distinguishable shapes that facilitate grasping at a center region of the lips to separate and unseal closure profiles (instant application paragraphs 41, 50). Further, Applicant expressly discloses that grasping the lips at the center region enables the user to impart an outward rolling motion of the lips away from each other which facilitates the separation of the closure profiles (paragraphs 50, 56-58). Applicant discloses several embodiments of lips having different and distinguishable shapes, where each embodiment is configured to facilitate grasping at a center region of the lips to impart an outward rolling motion. Additionally, one skilled in the art would reasonably conclude that the flexible material of the bag/lips and the initial resistance from the interlocked closure profiles further enables the outward rolling motion.
However, there is no evidence to support or suggest that there is any relationship between the gradual transitions of the fourth and fifth portions and/or the size/extent of the center region of the lip of the second closure profile and a user’s ability to impart an outward rolling motion to the lips. Additionally, there is no evidence or reason to conclude that the absence of gradual transitions of the fourth and fifth portions would 
Thus, as Hashimoto discloses first and second lips having distinguishable shapes that facilitate grasping at a center region of the lips to separate and unseal closure profiles, one skilled in the art would reasonably conclude that grasping the first and second lips at the center region of the lips would enable the user to impart an outward rolling motion to the lips that facilitates the separation and unsealing of the closure profiles. 
Additionally, the prior art references of Fish et al. (US 2011/0044566 A1, FIG. 6), Ballard (US 2008/0105679 A1, FIG. 2), Naya et al. (US 5,369,847 A), Kawasaki (JP 2012-126454 A, FIG. 3, 4) and Yamagishi et al. (JP 2009-057107 A, FIG. 3, 6) support that there is no relationship between the gradual transitions of the fourth and fifth portions and/or the size/extent of the center region of the lip of the second closure profile and the user’s ability to impart an outward rolling motion to the lips. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NINA K ATTEL/Examiner, Art Unit 3734           

/JES F PASCUA/Primary Examiner, Art Unit 3734